B OREM AN, Circuit Judge,
concurring in part and dissenting in part:
I concur in that portion of the majority opinion with respect to the disposition of Misc. No. 382 declining the appeal under 28 U.S.C. § 1292(b) from the interlocutory order denying transfer of the case from the Western District of Virginia to the Southern District of West Virginia. Not without some feeling of hesitation because of the unsatisfactory form of the order denying transfer I indicate my disagreement with the decision of my brothers to command such transfer.
It is indeed regrettable that the district judge disposed of the motion to transfer without even a word of explanation as to the considerations involved in exercising his discretion with respect to such disposition. At the same time, counsel for the prevailing party below, who now urges upon us the correctness of the order, appears to have made no effort to impress upon the judge the importance of assigning reasons underlying his decision. To merely say that the content of the brief order is unsatisfactory for our purposes would be a gross understatement of my reaction. Having thus indicated my dissatisfaction and with no disposition to conceal a feeling of irritation I turn to the questions at hand.
Mandamus against judges, as well as the other extraordinary writs of prohibition and injunction, are drastic remedies. They should be reserved for *81the really extraordinary causes.1
2As stated in Great Northern Railway Company v. Hyde, 238 F.2d 852, 857 (8 Cir. 1956):
“We do not regard controversies between litigants, and between their counsel, as to where a case can most conveniently, fairly, efficiently and economically be tried as ‘really extraordinary.’ ”
The motion to transfer an action under section 1404 is addressed to the sound discretion of the district court.2 While, as pointed out in the majority opinion, section 1404(a) is more lenient in authorizing transfers than is the common-law doctrine of forum non conveniens, the district judge, in exercising discretion, is limited in his consideration to factors specifically mentioned in said section,3 including “in the interest of justice.” It is my firm conclusion that mandamus should lie only to redress a clear-cut abuse of discretion.
On August 4, 1966, during the course of the proceedings had with respect to the motion to transfer, local counsel for plaintiff addressed a letter to the district judge asking that the plaintiff be given an opportunity to take a nonsuit without prejudice before any orders were entered if the court should be disposed to grant the railroad’s motion to transfer. A letter dated August 5, 1966, from the judge to counsel indicated that it was his inclination to transfer the case but that first an opportunity for oral argument would be provided. Subsequently, on August 26, 1966, a hearing was held at which time the matter was argued, but it was not until January 11, 1967, that the judge entered the order denying the railroad’s motion to transfer. It can be assumed that all of the arguments advanced here were presented to the district judge and it is quite obvious that the arguments presented and the reasons advanced by the plaintiff, although not revealed by the court, were more persuasive and merited more consideration than those of the defendant railroad when the judge abandoned his earlier inclination to transfer and exercised his discretion in retaining the case in the Western District of Virginia for trial and disposition.
The FELA provides that an action may be brought in the United States District Court in the district of the defendant’s residence and that is precisely what was done here. The plaintiff, in exercising his choice of forum, was pursuing a substantial right which the law clearly gives him, a right not to be denied unless pertinent facts, circumstances and considerations compel denial. “Interest of justice” contemplates and embraces more than mere convenience of the parties and witnesses.
The district judge was fully aware of the condition of the dockets under his control and of the time within which the case could be tried in his district. He was confronted with conflicting reports with respect to the docket conditions in the district to which transfer was requested. The estimates as to the time when the case might be tried in the Southern District of West Virginia varied from a minimum of one year to a maximum of three years. The judge’s attention was directed also to the fact that Huntington, in the district to which transfer was sought, is notorious for low jury verdicts, a matter of serious concern to the plaintiff. The defendant has substantial ties with the City of Roanoke. True, certain prospective witnesses are in the Huntington area, most of them employees of the defendant. But, according to plaintiff, other essential witnesses at trial will be called to establish various railroad operating procedures and relevant information as to the plaintiff’s *82loss of earnings, both present and future. These witnesses would come from the defendant’s general offices at Roanoke. Defendant seems to be fearful that some of the employee eyewitnesses to the accident would fail to appear to testify if a trial were held in Roanoke. However, these witnesses would not be required to incur any personal expense in coming to Roanoke and, if it became necessary to take their depositions, the disadvantage to the plaintiff would probably be greater than would be any disadvantage to the defendant. If these railroad employees were needed as witnesses for the defendant, transportation would pose no real problem since the defendant is a common carrier. Medical witnesses would be necessary in presenting the plaintiff’s case. But if the plaintiff is willing to bear the expense of the travel and attendance of his witnesses what reasonable objection could defendant have ?
A transfer, it is argued, would probably mean that both parties would incur some additional expense. As to the defendant, new counsel would probably have to be employed, additional files set up and duplicated, and other expense incident to preparation and trial in a distant district incurred. As to the plaintiff, a transfer would work a hardship on him. He has already employed his chief counsel and local counsel in Roanoke. ' He would face the problem of retaining new trial counsel in Huntington and noncontingency arrangements would have to be made with present local counsel. There is a possibility that the plaintiff’s share in any ultimate recovery might be decreased because of the forced necessity of increasing any contingent fee arrangement in order to employ a third law firm.
The time that would elapse before trial in Huntington, if considerably greater than in Roanoke, might conceivably work to the advantage of the movant railroad if economic necessity should force the plaintiff to come to terms with the railroad in settlement of his claim for damages — a practical factor which is not to be lightly regarded. The plaintiff chose the Western District of Virginia, as he had the clear right to do, because of its earned reputation for dispensing speedy justice. The court below may have concluded that the plaintiff could ill afford to wait for the redress of the wrong allegedly done him, a waiting period which might be measured in years.
Based upon the matters to be considered and weighed by the district judge, the over-all equities when the full picture is examined and the relatively inconsequential difference in convenience or expense to the defendant, I am not convinced that the district court clearly abused its discretion by permitting the plaintiff to obtain a speedy trial which he would more likely get in Roanoke, but I am still disturbed because we are left to speculate as to what circumstances, considerations, and criteria impelled the district judge to deny transfer.
The majority opinion points to our decision in General Tire & Rubber Company v. Watkins, 4 Cir., 373 F.2d 361, where we ordered a transfer from the District of Maryland to the Northern District of Ohio, Eastern Division. Our action was there taken after the district judge had more than once refused transfer and retained jurisdiction of the case. We recognized the right of the plaintiffs to choose their forum despite the fact that there ivas every indication that the convenience of the parties and witnesses would be served by such a transfer; furthermore, there was litigation pending in the Northern District of Ohio involving the same subject matter, viz., patent validity and infringement. After upholding the district judge in the exercise of his discretion on previous occasions, we finally took the action we did because of other most unusual and “really extraordinary” circumstances which were brought to light and which persuaded us that the district court had abused its discretion in refusing transfer. Our action in that protracted litigation served to demonstrate our recognition of the basic principle that the exercise by the district court of its discretion with respect to transfer was not to be dis*83turbed in the absence of extraordinarily compelling circumstances.
In the instant case I would either affirm the denial of the motion to transfer or require a disclosure by the district court of its reasons for such denial.

. Lykes Bros. Steamship Co. v. Sugarman, 272 F.2d 679 (2 Cir. 1959).


. See Philip Carey Manufacturing Company v. Taylor, 286 F.2d 782 (6 Cir.), cert. denied 366 U.S. 948, 81 S.Ct. 1903, 6 L.Ed.2d 1242 (1961).


. Chicago, R. I. & P. R. Co. v. Igoe, 220 F.2d 299 (7 Cir.), cert. denied 350 U.S. 822, 76 S.Ct. 49, 100 L.Ed. 735 (1955).